Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 1 of 20                     PageID 1




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

DAVID JONES, individually, and on behalf of
all others similarly situated,
                      Plaintiff,                      NO.

       v.                                             CLASS ACTION COMPLAINT

A1 DIABETES & MEDICAL SUPPLY, INC., a                       JURY DEMAND
Tennessee corporation,
                      Defendant.

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff David Jones (“Plaintiff Jones” or “Jones”) brings this Class Action Complaint

and Demand for Jury Trial against Defendant A1 Diabetes & Medical Supply, Inc.

(“Defendant” or “A1 Diabetes”) to stop A1 Diabetes from making (or directing its agents to

make) unsolicited prerecorded and autodialed telemarketing calls to consumers without their

consent, and to otherwise obtain injunctive and monetary relief for all persons injured by A1

Diabetes’ conduct. Plaintiff Jones, for his Complaint, alleges as follows upon personal

knowledge as to himself and his own acts and experiences, and, as to all other matters, upon

information and belief, including investigation conducted by his attorneys.

                                      INTRODUCTION

       1.      A1 Diabetes is a for-profit corporation that provides consumers medical

equipment and supplies to those with diabetes.

       2.      As part of its business, A1 Diabetes informs consumers by phone and through

text messages when diabetic testing supplies and other related products need to be reordered.

       3.      In placing such calls, and sending these text messages, A1 Diabetes utilizes an

ATDS as defined in the TCPA and also places calls that feature a prerecorded voice.




                                                                                                 1
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 2 of 20                           PageID 2




        4.         Unfortunately, A1 Diabetes lacks a sufficient opt-out system. As a result,

consumers are inundated with calls and text messages even after informing A1 Diabetes that its

services are not wanted or that A1 Diabetes is calling the wrong number.

        5.         In Plaintiff Jones’ case, A1 Diabetes placed well over 10 autodialed and

prerecorded calls to Jones’ cell phone number, including text message calls, despite being told

by the Plaintiff that he has no need for A1 Diabetes’ services and never consented to the calls in

the first place.

        6.         In response to these calls, Plaintiff Jones files this lawsuit seeking injunctive

relief requiring Defendant to cease from violating the Telephone Consumer Protection Act by

placing unsolicited calls to consumers’ cellular telephone numbers using prerecorded messages

and an automatic telephone dialing system, as well as an award of statutory damages to the

members of the Classes and costs.

                                                PARTIES

        7.         Plaintiff David Jones is a resident of Mecosta County, Michigan.

        8.         Defendant A1 Diabetes is a Tennessee corporation headquartered in Memphis,

Tennessee. Defendant conducts business throughout this District and the United States.

                                    JURISDICTION AND VENUE

        9.         This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

        10.        This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant is located in this District.

                                     COMMON ALLEGATIONS




                                                                                                       2
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 3 of 20                        PageID 3




     A1 Diabetes Places Prerecorded and Autodialed Calls to Consumer Cell Phones
                        Without Prior Express Written Consent

       11.       As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       12.       Yet in violation of this rule, Defendant fails to obtain any express written

consent prior to placing prerecorded and autodialed solicitation calls to cellular telephone

numbers such as those of Plaintiff Jones.

       13.       In placing the text message calls that form the basis of this Complaint,

Defendant (or agents working on behalf of Defendant) utilized an automatic telephone

dialing system (“ATDS” or “autodialer”) in violation of the TCPA. Specifically, the hardware

and software used by Defendant’s agents has the capacity to generate and store random

numbers, and/or receive and store lists of telephone numbers, and to dial such numbers, en

masse, in an automated fashion without human intervention. Defendant’s automated dialing

equipment also is, or includes features substantially similar to, a predictive dialer, meaning that

it is capable of making numerous phone calls simultaneously and automatically connecting

answered calls to then available callers and disconnecting the rest (all without human

intervention).

       14.       In sending the unsolicited text messages at issue, Defendant, or a third party

acting on its behalf, used an automatic telephone dialing system; hardware and/or software with

the capacity to store or produce cellular telephone number to be called, using a random or

sequential number generator. This is evident from the circumstances surrounding the text




                                                                                                  3
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 4 of 20                        PageID 4




messages, including the ability to trigger an automated response by replying “STOP,” the text

messages’ commercial and generic content, and that substantively identical texts were sent to

multiple recipients, which is consistent with the use of an automatic telephone dialing system to

send text messages.

          15.     A1 Diabetes is open about its use of an autodialer system.

          16.     Former employees have made reference to the autodialer that they were required

to use. For example:




                                                                                   1


          17.     A1 Diabetes even states on its website that consumers will be contacted using an

autodialer and/or using a prerecorded message by A1 Diabetes itself:




                                                                                                 2


          18.     There is a plethora of complaints posted online about unsolicited calls that

consumers have received from A1 Diabetes, many of which show a disturbing trend that A1

Diabetes does not remove consumers from its calling list when it is asked to. The following

complaints posted on the Better Business Bureau (“BBB”) show that A1 Diabetes is well aware




1
    https://www.indeed.com/cmp/A1-Diabetes-&-Medical-Supply/reviews
2
    https://www.a1diabetes.com/enroll/




                                                                                                 4
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 5 of 20                                PageID 5




of the fact that consumers are receiving unsolicited calls and are unable to opt-out from

receiving them:

                 •    “Multiple robot calls everyday despite asking them to stop calling Multiple
                     robot calls everyday”3
                 •   “harassing phone calls. I am getting 2to3 robo calls a day from their sales
                     department. I have asked on numerous occasions to be taken off the call list and
                     doesn’t seem to do anything.”4
                 •   “Harassing phone calls and inability to remove myself from call list. I am
                     receiving up to 5 calls per day from A1 Diabetes. I have attempted to remove
                     myself from their call list-to no avail. I have also attempted to call the company
                     at the number provided on their website but the menu options do not work.”5
                 •   “Constant telemarketing phone calls. Despite being on the National Do Not Call
                     List this company has been harassing us for years. We have told them endlessly
                     we are not interested in their services but still receive 5 to 10 phone calls per fay
                     from them. It is a nuisance and interferes with our activities.”6
                 •   “They called despite the fact I said no, now they are harassing me
                     with spoofed calls after I blocked their numbers. I bought my
                     supplies a few years back and after I lost weight, my doctor said
                     I can terminate all meds and no longer need supplies. I told this
                     company I done with their services and they continued to call. I
                     blocked their numbers and now they are using neighbor
                     spoofed calls that are robot calls announcing who they are, then
                     hang up. I have VOIP records showing they try to call on they
                     blocked numbers followed by a spoofed number. This happens
                     up to 5 times a day. It's harassment.”7

In each of the above complaints, a representative from A1 Diabetes responded assuring the

consumers that their phone numbers would be places on A1 Diabetes’ internal do not call list.

           19.       Other online complaints include references to the autodialer A1 Diabetes uses,

as well as the difficultly other consumers have had in getting the unwanted telemarketing calls

to stop:




3
  https://www.bbb.org/us/tn/memphis/profile/diabetic-supplies/a1-diabetes-medical-supply-inc-0543-
44071996/complaints
4
  Id.
5
  Id.
6
  Id.
7
  Id.




                                                                                                         5
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 6 of 20                          PageID 6




               •   “it was something about a1 diabetes and for the past 4 days I’ve been blocking
                   every number so far involving them this is getting stupid”8
               •   “Got dead air.”9
               •   “They call almost every day, no message. If I answer, no one responds.”10
               •   “423-464-7454 calls many times a day and when I do answer they stay silent for
                   a few seconds and then hang up.”11
               •   “I get several calls a day from this number. I’ve called the number back twice,
                   and requested them to remove my number from their call list. They identify
                   themselves as A-1 diabetes and tell me I signed up to receive information from
                   them. I did not.”12
               •   “3 calls a week early morning. No answer when I say hello.”13

                              PLAINTIFF JONES’S ALLEGATIONS

    A1 Diabetes Placed Repeated Autodialed and Prerecorded Calls to Plaintiff Jones’s Cell
         Phone Number Without His Consent, Despite Requests for the Calls to Stop

         20.       Plaintiff Jones’s cell phone is not associated with a business and is used for

personal use only.

         21.       Beginning in approximately June of 2019, Jones began receiving autodialed

calls from A1 Diabetes to his cell phone number.

         22.       Jones believes the calls were autodialed, as there was a noticeable pause before a

live agent would come on the line after he would answer the call.

         23.       When a live agent would come on the line, they would identify themselves as

A1 Diabetes.

         24.       Jones specifically instructed the A1 Diabetes agents to add his cell phone

number to their internal do not call list. Many of the agents did agree that they would add




8
  https://800notes.com/Phone.aspx/1-281-666-4190
9
  https://whocallsme.com/Phone-Number.aspx/2816664190
10
   https://800notes.com/Phone.aspx/1-423-646-7454
11
   Id.
12
   Id.
13
   https://800notes.com/Phone.aspx/1-321-549-0613




                                                                                                    6
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 7 of 20                     PageID 7




Jones’ number onto their do not call list, but it did not happen since Jones continued to receive

calls from them.

       25.     Jones even went as far as to ask to speak to a supervisor, but the agents would

not allow him to do so.

       26.     Jones has no need for the services of A1 Diabetes and never gave A1 Diabetes

consent to call him.

       27.     Despite the repeated requests for the calls to stop, A1 Diabetes continued to call

and even text Plaintiff Jones.

       28.     On August 22, 2019 at 10:38 AM, Plaintiff received 2 autodialed text messages

from A1 Diabetes on his cell phone using phone number 620-951-5146:




       29.     When 620-951-5146 is called, a prerecorded message identifies it as being the

A1 Diabetes medical supplies reordering line.

       30.     A1diabetes.com/refill leads to a medical supplies reorder page:




                                                                                                    7
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 8 of 20                        PageID 8




                                                                                                   14



           31.      In late August, 2019, Jones noted that A1 Diabetes began placing prerecorded

calls to his cell phone using phone number 901-472-2903.

           32.      As of August 27, 2019, Jones had 8 calls on his cell phone from A1 Diabetes

using phone number 901-472-2903:




           33.      When these calls were answered, Jones heard a prerecorded message.

           34.      On August 28, 2019 at 9:15 AM, Jones received a prerecorded message on his

cell phone from A1 Diabetes using phone number 901-472-2903 stating:


14
     https://a1diabetes.com/reorders




                                                                                                    8
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 9 of 20                        PageID 9




       “To receive a refill of your diabetic testing supplies please press ‘1’ now. Again, if you

       would like to receive a refill of your diabetic testing supplies, please press ‘1’ now. If

       you are not in need of supplies at this time, and wish to be removed from the list, please

       press ‘9’. Please stay on the line to hear this message again.”

       35.     Also on August 28, 2019, this time at 11:38 AM, and again using phone number

901-472-2903, Jones received a prerecorded voicemail from A1 Diabetes stating:

       “Hello, this is Kim. I’m calling with a courtesy reminder from A1 Diabetes. Our records

       indicate that you are due for a refill of your diabetic testing supplies. Please call us at

       844-997-0109 to confirm your shipment. If it is more convenient, you may refill online

       at a1diabetes.com/refill. Again, please call us at 844-997-0109 to confirm your

       shipment. Or you may refill online at a1diabetes.com/refill. Thank you.”

       36.     Defendant A1 Diabetes also made prerecorded voicemail calls to Plaintiff’s cell

phone on August 29, 2019, August 30, 2019 and September 4, 2019 using phone number 901-

472-2903.

       37.     901-472-2903 appears to be a spoofed phone number, as it cannot be called

back, as the number is unavailable.

       38.     In the voicemails, Plaintiff is asked to call 844-997-0109. When 844-997-0109

is called, a prerecorded message identifies it as being the A1 Diabetes medical supplies

reordering line.

       39.     Jones also received another prerecorded voicemail from A1 Diabetes on

September 4, 2019 using phone umber 888-996-0469. When 888-996-0469 is called, a

prerecorded message identifies it as being the A1 Diabetes medical supplies reordering line.




                                                                                                     9
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 10 of 20                            PageID 10




            40.     On September 4, 2019 at 9:01 AM, Plaintiff Jones answered a prerecorded call

 from A1 Diabetes using phone number 501-764-3117. The call was from “Warren” who is an

 auto-attendant, meaning it’s a prerecorded system that is programmed to respond to prompts

 from the consumer as if it is a real agent.

            41.     When 501-764-3117 is called back, “Warren” does answer and identify the

 company as A1 Diabetes. Warren was designed to sound like a live agent.

            42.     Plaintiff asked Warren to let him speak with a supervisor. As the prerecorded

 system is not sophisticated enough to deal with unanticipated questions, it simply hung up on

 Plaintiff.

            43.     On September 6, 2019, Plaintiff Jones received yet another prerecorded

 voicemail from A1 Diabetes on his cell phone, again using phone number 855-953-0080

 stating:

            “Hello, this is Kim. I’m calling with a courtesy reminder from A1 Diabetes. Our records

            indicate that you are due for a refill of your diabetic testing supplies. Please call us at

            844-997-0109 to confirm your shipment. If it is more convenient, you may refill online

            at a1diabetes.com/refill. Again, please call us at 844-997-0109 to confirm your

            shipment. Or you may refill online at a1diabetes.com/refill. Thank you.”

            44.     Plaintiff Jones also received the following prerecorded voicemails that were left

 on his cell phone from Defendant A1 Diabetes:

            September 12, 2019 using phone number 855-950-0809

            September 17, 2019 using phone number 855-943-0589

            September 20, 2019 using phone number 855-964-0793




                                                                                                          10
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 11 of 20                      PageID 11




        45.     Plaintiff Jones has never provided his cellular phone number to A1 Diabetes or

 any of its agents.

        46.     The unauthorized telephone calls made by A1 Diabetes’ agents at A1 Diabetes’
 direction, as alleged herein, have harmed Plaintiff Jones in the form of annoyance, nuisance,
 and invasion of privacy, and disturbed the use and enjoyment of his cell phone, in addition to
 the wear and tear on the phones’ hardware (including the phones’ battery) and the consumption
 of memory on the phones.
        47.     Seeking redress for these injuries, Plaintiff Jones, on behalf of himself and
 Classes of similarly situated individuals, bring suit under the Telephone Consumer Protection
 Act, 47 U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages and phone

 calls to cellular telephones, and which prohibits unsolicited calls using a prerecorded voice.


                                   CLASS ALLEGATIONS
 Class Treatment Is Appropriate for Plaintiff’s TCPA Claims Arising From Calls Made by
                      A1 Diabetes Agents at A1 Diabetes’ Direction

        48.     Plaintiff Jones brings this action pursuant to Federal Rules of Civil Procedure
 23(b)(2) and 23(b)(3) and seek certification of the following Classes:


        Prerecorded No Consent Class: All persons in the United States who from four years
        prior to the filing of this action (1) Defendant (or an agent acting on behalf of
        Defendant) called (2) using a prerecorded voice message, and (3) for whom Defendant
        claims (a) they obtained prior express written consent in the same manner as Defendant
        claims they supposedly obtained prior express written consent to call Plaintiff, or (b)
        they did not obtain prior express written consent.

        Autodialed No Consent Class: All persons in the United States who from four years
        prior to the filing of this action (1) Defendant (or an agent acting on behalf of
        Defendant) called, (2) on the person’s cellular telephone, (3) using similar equipment as
        used to call Plaintiff, and (4) for whom Defendant claims (a) they obtained prior express
        written consent in the same manner as Defendant claims they supposedly obtained prior
        express written consent to call Plaintiff, or (b) they did not obtain prior express written
        consent.




                                                                                                  11
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 12 of 20                      PageID 12




        Autodialed Stop Class: All persons in the United States who from four years prior to
        the filing of this action (1) Defendant (or an agent acting on behalf of Defendant) called,
        (2) on the person’s cellular telephone, (3) using substantially the same dialing
        equipment used to call Plaintiff, (4) after they told Defendant to stop calling.

        Do Not Call Registry Class: All persons in the United States who from four years prior
        to the filing of this action (1) Defendant (or an agent acting on behalf of Defendant)
        called more than one time on his/her residential telephone number, (2) within any 12-
        month period, (3) where the person’s telephone number had been listed on the National
        Do Not Call Registry for at least thirty days, (4) for substantially the same reason
        Defendant called Plaintiff, and (5) for whom Defendant claims (a) it obtained prior
        express written consent in the same manner as Defendant claims it supposedly obtained
        prior express written consent to call, or (b) it did not obtain prior express written
        consent.

        Internal Do Not Call Class: All persons in the United States who from four years prior
        to the filing of this action (1) Defendant (or agents acting on behalf of Defendant) called
        more than one time (2) within any 12-month period (3) for substantially the same reason
        Defendant called Plaintiff Jones.

        49.     The following individuals are excluded from the Classes: (1) any Judge or
 Magistrate presiding over this action and members of their families; (2) Defendant, its
 subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
 have a controlling interest and their current or former employees, officers and directors; (3)
 Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
 from the Classes; (5) the legal representatives, successors or assigns of any such excluded
 persons; and (6) persons whose claims against Defendant have been fully and finally
 adjudicated and/or released. Plaintiff Jones anticipates the need to amend the Class definitions
 following appropriate discovery.
        50.     Numerosity: On information and belief, there are hundreds, if not thousands of
 members of the Classes such that joinder of all members is impracticable.
        51.     Commonality and Predominance: There are many questions of law and fact
 common to the claims of Plaintiff Jones and the Classes, and those questions predominate over
 any questions that may affect individual members of the Classes. Common questions for the
 Classes include, but are not necessarily limited to the following:




                                                                                                   12
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 13 of 20                        PageID 13




        (a)     whether Defendant’s conduct constitutes a violation of the TCPA;
        (b)     whether Defendant placed prerecorded voice message calls to Plaintiff Jones and

                members of the Prerecorded Class without first obtaining consent to make the
                calls;
        (c)     whether Defendant utilized an automatic telephone dialing system to place calls
                and send text messages to Plaintiff Jones and the members of the Autodialed No
                Consent Class;
        (d)     whether Defendant placed calls to Plaintiff Jones and members of the Classes
                after such persons requested to no longer be called;
        (f)     whether members of the Classes are entitled to treble damages based on the
                willfulness of Defendant’s conduct.
        52.     Adequate Representation: Plaintiff Jones will fairly and adequately represent
 and protect the interests of the Classes, and have retained counsel competent and experienced
 in class actions. Plaintiff Jones has no interests antagonistic to those of the Classes, and
 Defendant has no defenses unique to Plaintiff. Plaintiff Jones and his counsel are committed to
 vigorously prosecuting this action on behalf of the members of the Classes, and have the
 financial resources to do so. Neither Plaintiff Jones nor his counsel have any interest adverse to
 the Classes.
        53.     Appropriateness: This class action is also appropriate for certification because
 Defendant has acted or refused to act on grounds generally applicable to the Classes and as a
 whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible
 standards of conduct toward the members of the Classes and making final class-wide injunctive
 relief appropriate. Defendant’s business practices apply to and affect the members of the
 Classes uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct
 with respect to the Classes as wholes, not on facts or law applicable only to Plaintiff Jones.
 Additionally, the damages suffered by individual members of the Classes will likely be small




                                                                                                  13
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 14 of 20                       PageID 14




 relative to the burden and expense of individual prosecution of the complex litigation
 necessitated by Defendant’s actions. Thus, it would be virtually impossible for the members of

 the Classes to obtain effective relief from Defendant’s misconduct on an individual basis. A
 class action provides the benefits of single adjudication, economies of scale, and
 comprehensive supervision by a single court. Economies of time, effort, and expense will be
 fostered and uniformity of decisions will be ensured.


                                   FIRST CLAIM FOR RELIEF
                                Telephone Consumer Protection Act
                                   (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Jones and the Prerecorded No Consent Class)
          54.      Plaintiff Jones repeats and realleges paragraphs 1 through 53 of this Complaint

 and incorporates them by reference.
          55.      Defendant and/or its agents transmitted unwanted solicitation telephone calls to
 Plaintiff Jones and the other members of the Prerecorded No Consent Class using a prerecorded
 voice message.
          56.      These prerecorded voice calls were made en masse without the prior express
 written consent of the Plaintiff Jones and the other members of the Prerecorded No Consent

 Class.
          57.      Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B). As
 a result of Defendant’s conduct, Plaintiff Jones and the other members of the Prerecorded No
 Consent Class are each entitled to a minimum of $500 in damages, and up to $1,500 in
 damages, for each violation.


                                     SECOND CLAIM FOR RELIEF
                                   Telephone Consumer Protection Act
                                       (Violation of 47 U.S.C. § 227)
                    (On Behalf of Plaintiff Jones and the Autodialed No Consent Class)
          58.      Plaintiff Jones repeats and realleges paragraphs 1 through 53 of this Complaint
 and incorporates them by reference.




                                                                                                  14
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 15 of 20                         PageID 15




        59.        Defendant and/or its agents made unwanted solicitation telephone calls and sent
 unwanted solicitation text messages to cellular telephone numbers belonging to Plaintiff Jones,

 and the other members of the Autodialed No Consent Class using equipment that, upon
 information and belief, had the capacity to store or produce telephone numbers to be called,
 using a random or sequential number generator.
        60.        These solicitation telephone calls and texts were made en masse without the
 prior express written consent of the Plaintiff Jones and the other members of the Autodialed No
 Consent Class.
        61.        Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
 Defendant’s conduct, Plaintiff Jones and the other members of the Autodialed No Consent
 Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for
 each violation.


                                 THIRD CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                   (On Behalf of Plaintiff Jones and the Autodialed Stop Class)

        62.        Plaintiff repeats and realleges paragraphs 1 through 53 of this Complaint and

 incorporates them by reference.

        63.        Defendant and/or its agents made unwanted solicitation telephone calls to

 cellular telephone numbers belonging to Plaintiff and the other members of the Autodialed Stop

 Call Class after being told to stop calling.

        64.        These solicitation telephone calls were made en masse.

        65.        Defendant has, therefore, violated 47 U.S.C. § 227(b). As a result of
 Defendant’s conduct, Plaintiff and the other members of the Autodialed Stop Call Class are
 each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
 violation.




                                                                                                      15
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 16 of 20                              PageID 16




                                 FIFTH CLAIM FOR RELIEF
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff Jones and the Do Not Call Registry Class)

         66.     Plaintiff Jones repeats and realleges the paragraphs 1 through 53 of this

 Complaint and incorporates them by reference herein.

         67.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that

 “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone

 subscriber who has registered his or her telephone number on the national do-not-call registry

 of persons who do not wish to receive telephone solicitations that is maintained by the federal

 government.”

         68.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to

 any person or entity making telephone solicitations or telemarketing calls to wireless telephone

 numbers.”15

         69.     Any “person who has received more than one telephone call within any 12-

 month period by or on behalf of the same entity in violation of the regulations prescribed under

 this subsection may” may bring a private action based on a violation of said regulations, which

 were promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

 solicitations to which they object. 47 U.S.C. § 227(c).

         70.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be

 initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call

 Registry Class members who registered their respective telephone numbers on the National Do


 15
    Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
 Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
 153A1.pdf




                                                                                                          16
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 17 of 20                      PageID 17




 Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

 maintained by the federal government.

        71.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
 Registry Class received more than one telephone call in a 12-month period made by or on
 behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of
 Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered
 actual damages and are entitled to a minimum of $500 in damages, and up to $1,500 in
 damages, for each violation.


                               FIFTH CLAIM FOR RELIEF
                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
              (On Behalf of Plaintiff Jones and the Internal Do Not Call Class)

        72.     Plaintiff Jones repeats and realleges paragraphs 1 through 53 of this Complaint

 and incorporates them by reference.

        73.     Under 47 C.F.R. § 64.1200(d), “[n]o person or entity shall initiate any call for

 telemarketing purposes to a residential telephone subscriber unless such person or entity has

 instituted procedures for maintaining a list of persons who request not to receive telemarketing

 calls made by or on behalf of that person or entity. The procedures instituted must meet the

 following minimum standards:

        (1) Written policy. Persons or entities making calls for telemarketing purposes
        must have a written policy, available upon demand, for maintaining a do-not-
        call list.

        (2) Training of personnel engaged in telemarketing. Personnel engaged in any
        aspect of telemarketing must be informed and trained in the existence and use of
        the do-not-call list.

        (3) Recording, disclosure of do-not-call requests. If a person or entity making a
        call for telemarketing purposes (or on whose behalf such a call is made) receives
        a request from a residential telephone subscriber not to receive calls from that




                                                                                                   17
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 18 of 20                    PageID 18




        person or entity, the person or entity must record the request and place the
        subscriber's name, if provided, and telephone number on the do-not-call list at
        the time the request is made. Persons or entities making calls for telemarketing
        purposes (or on whose behalf such calls are made) must honor a residential
        subscriber's do-not-call request within a reasonable time from the date such
        request is made. This period may not exceed thirty days from the date of such
        request. If such requests are recorded or maintained by a party other than the
        person or entity on whose behalf the telemarketing call is made, the person or
        entity on whose behalf the telemarketing call is made will be liable for any
        failures to honor the do-not-call request. A person or entity making a call for
        telemarketing purposes must obtain a consumer's prior express permission to
        share or forward the consumer's request not to be called to a party other than the
        person or entity on whose behalf a telemarketing call is made or an affiliated
        entity.

        (4) Identification of sellers and telemarketers. A person or entity making a call
        for telemarketing purposes must provide the called party with the name of the
        individual caller, the name of the person or entity on whose behalf the call is
        being made, and a telephone number or address at which the person or entity
        may be contacted. The telephone number provided may not be a 900 number or
        any other number for which charges exceed local or long distance transmission
        charges.

        (5) Affiliated persons or entities. In the absence of a specific request by the
        subscriber to the contrary, a residential subscriber's do-not-call request shall
        apply to the particular business entity making the call (or on whose behalf a call
        is made), and will not apply to affiliated entities unless the consumer reasonably
        would expect them to be included given the identification of the caller and the
        product being advertised.

        (6) Maintenance of do-not-call lists. A person or entity making calls for
        telemarketing purposes must maintain a record of a consumer's request not to
        receive further telemarketing calls. A do-not-call request must be honored for 5
        years from the time the request is made.

        74.     Defendant or its agent made marketing calls to Plaintiff Jones and members of

 the Internal Do Not Call Class without implementing internal procedures for maintaining a list

 of persons who request not to be called by the entity and/or by implementing procedures that do

 not meet the minimum requirements to allow Defendant to initiate telemarketing calls.

        75.     The TCPA provides that any “person who has received more than one telephone

 call within any 12-month period by or on behalf of the same entity in violation of the




                                                                                                18
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 19 of 20                      PageID 19




 regulations prescribed under this subsection may” bring a private action based on a violation of

 said regulations, which were promulgated to protect telephone subscribers’ privacy rights to

 avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c)(5).

        76.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of
 Defendant’s conduct, Plaintiff Jones and the other members of the Internal Do Not Call Class

 are each entitled to up to $1,500 per violation.


                                         PRAYER FOR RELIEF


        WHEREFORE, Plaintiff Jones individually and on behalf of the Classes, prays for the
 following relief:
        77.     An order certifying this case as a class action on behalf of the Classes as defined
 above; appointing Plaintiff Jones as the representative of the Classes; and appointing his
 attorneys as Class Counsel;
        78.     An award of actual and/or statutory damages and costs;
        79.     An order declaring that Defendant’s actions, as set out above, violate the TCPA;
        80.     An injunction requiring Defendant to cease all unsolicited calling activity, and to
 otherwise protect the interests of the Classes; and
        81.     Such further and other relief as the Court deems just and proper.
                                                 JURY DEMAND
        Plaintiff Jones requests a jury trial.
        DATED this 30th day of March, 2020.


                                        By: /s/ Bradley G. Kirk
                                           Bradley G. Kirk
                                           Phone: (901) 206-6163
                                           Email: bgkirklaw@gmail.com




                                                                                                19
Case 2:20-cv-02248-SHL-cgc Document 1 Filed 03/31/20 Page 20 of 20            PageID 20




                                  Stefan Coleman*
                                  Law Offices of Stefan Coleman, P.A.
                                  law@stefancoleman.com
                                  201 S. Biscayne Blvd, 28th Floor
                                  Miami, Fl 33131
                                  Telephone: 877.333.9427/Fax: 888.498.8946


                                  Patrick Peluso*
                                  Woodrow & Peluso , LLC
                                  3900 East Mexico Avenue, Suite 300
                                  Denver, CO 80210
                                  Telephone: 702.213.0676
                                  ppeluso@woodrowpeluso.com

                                 Attorneys for Plaintiff Jones and the putative Classes

                                 *Pro Hac Vice motions forthcoming.




                                                                                      20
